Citation Nr: 1044300	
Decision Date: 11/24/10    Archive Date: 12/01/10

DOCKET NO.  07-23 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, 
South Dakota


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the right knee, status post 
reconstructive surgery with anterior cruciate ligament repair and 
medial meniscectomy ("right knee disability").  

2.  Entitlement to service connection for trochanteric bursitis 
of the right hip, to include as secondary to service-connected 
left and right knee disabilities.

3.  Entitlement to service connection for left hip pain, to 
include as secondary to service-connected left and right knee 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to September 
1971. 

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision by the 
Sioux Falls, South Dakota, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

A claimant's identification of the benefit sought does not 
require any technical precision.  Ingram v. Nicholson, 21 Vet. 
App. 232, 256-57 (2007) ("It is the pro se claimant who knows 
what symptoms he is experiencing and that are causing him 
disability, .... [and] it is the Secretary who knows the 
provisions of title 38 and can evaluate whether there is a 
potential under the law to compensate an averred disability based 
on a sympathetic reading of the material in a pro se 
submission."). 

A claimant may satisfy this requirement by referring to a body 
part or system that is disabled or by describing symptoms of the 
disability.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009); see 
also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (stating that, 
when determining the scope of a claim, the Board must consider 
"the claimant's description of the claim; the symptoms the 
claimant describes; and the information the claimant submits or 
that the Secretary obtains in support of that claim"); 38 C.F.R. 
§ 3.159(c)(3).  When he filed for compensation, the Veteran did 
not identify a particular diagnosis referable to his hips, 
stating only that he had pain in the hip joints.  Thus, the claim 
was initially characterized as a claim for service connection for 
a bilateral hip disability.  During the development of the claim, 
however, the Veteran was diagnosed with trochanteric bursitis of 
the right hip, and has not received a formal diagnosis for his 
subjective left hip pain.  Thus, the Board finds that bifurcation 
and recharacterization of the issues concerning the hips is 
appropriate and results in no prejudice to the Veteran.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).

In September 2007, the Veteran testified during a personal 
hearing at the RO and, in June 2009, testified during a hearing 
at the RO before the undersigned.  Copies of the hearing 
transcripts are associated with the file.

In August 2009, the Board remanded the Veteran's case to the RO 
for further evidentiary development.  After completion of the 
requested development, the case is back before the Board for 
further appellate action.


FINDINGS OF FACT

1.  The objective and probative medical evidence of record 
demonstrates that the Veteran's service-connected right knee 
disability is manifested by limitation of flexion to 130 degrees 
and extension to 7 degrees, with x-ray evidence of osteoarthritis 
and subjective complaints of pain on motion.

2.  The objective and probative medical and other credible 
evidence of record preponderates against a finding that 
trochanteric bursitis of the right hip is related to the 
Veteran's period of active military service, or to a service-
connected disability.  

3.  The objective and probative medical and other credible 
evidence of record preponderates against a finding that the 
Veteran has a currently diagnosed right hip disorder related to 
his active military service, or to a service-connected 
disability.




CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 10 percent 
for status post reconstructive surgery with anterior cruciate 
ligament repair and medial meniscectomy, right knee, are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5257 (2010).

2.  Resolving doubt in the Veteran's favor, the criteria for an 
additional, separate 10 percent evaluation, but no more, for 
degenerative joint disease of the right knee, have been met.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DC 
5003 (2010).

3.  Trochanteric bursitis of the right hip was not incurred or 
aggravated in service, and is not proximately due to or the 
result of a service-connected disorder.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.303, 3.310, 3.311, 3.316 (2010).

4.  A left hip disorder was not incurred or aggravated in 
service, and is not proximately due to or the result of a 
service-connected disorder.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.303, 3.310, 3.311, 3.316.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

In correspondence dated in October and November 2006 and in 
October 2009, the RO satisfied its duty to notify the Veteran 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  
Specifically, the RO notified the Veteran of: information and 
evidence necessary to substantiate the claims for service 
connection; information and evidence that VA would seek to 
provide; information and evidence that the Veteran was expected 
to provide; and the way initial disability ratings and effective 
dates are established. 

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the U.S. 
Court of Appeals for Veterans Claims (Court) purported to clarify 
VA's notice obligations in increased rating claims.  The Court 
held that a notice letter must inform the Veteran that, to 
substantiate a claim, he or she must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  The 
Court also held that where the claimant is rated under a 
diagnostic code that contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect that worsening has on 
the claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.

The U.S. Court of Appeals for the Federal Circuit reversed the 
Court's holding in Vazquez, to the extent the Court imposed a 
requirement that VA notify a Veteran of alternative diagnostic 
codes or potential "daily life" evidence.  See Vazquez-Flores 
v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Reviewing the 
October 2006 correspondence in light of the Federal Circuit's 
decision, the Board finds that the Veteran has received 
38 U.S.C.A. § 5103(a) compliant notice as to his increased rating 
claim.

As noted above, in August 2009 the Board remanded the Veteran's 
case to the RO for further development that included obtaining 
any recent VA treatment records and scheduling him for a VA 
examination.  There has been substantial compliance with this 
remand, as the Veteran was scheduled for a VA examination of his 
hips and right knee in February 2010.  His recent VA treatment 
records, dated through September 2009, were also obtained.

The Board notes that the February 2010 examiner was a general 
internist, rather than an orthopedist, as requested in the 
Board's August 2009 remand.  However, the failure to provide the 
opinion of an orthopedist does not, in and of itself, render the 
examination inadequate.  See, e.g., D'Aries v. Peake, 22 Vet. 
App. 97, 105 (2008) (holding that when the Board requested a 
medical opinion from an internal medicine specialist but received 
the opinion of a neurologist, this constituted substantial 
compliance with the Board's previous remand).  In this case, as 
in D'Aries, a general practitioner is competent to comment on the 
nature and etiology of musculoskeletal pain, and the opinion was 
detailed and thorough.  Id.  The Board is thus satisfied that 
there was substantial compliance with its remand orders.  See 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 
11 Vet. App. 268, 271 (1998).  

VA has done everything reasonably possible to assist the Veteran 
with respect to his claims for benefits in accordance with 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service treatment 
records have been associated with the claims file.  All 
identified and available post-service treatment records have been 
secured.  The Veteran has been medically evaluated in conjunction 
with his claims.  

The duty to assist has therefore been satisfied and there is no 
reasonable possibility that any further assistance to the Veteran 
by VA would be capable of substantiating his claim.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Because VA's duties to notify and 
assist have been met, there is no prejudice to the Veteran in 
adjudicating this appeal.

II.	Increased Rating

The Veteran asserts that his service-connected right knee 
disability causes constant pain and instability in the knee.  He 
has indicated that his knee pain causes limitation in his 
activities of daily living, such as engaging in household chores 
and climbing stairs.  Thus, he asserts that an increased rating 
is warranted for his service-connected right knee disability.

By way of background, the record reflects that, in a November 
1971 rating decision, the RO granted service connection for 
residuals of a meniscectomy in the right knee and awarded a 10 
percent disability rating under DC 5259.  In a July 1995 rating 
decision, the RO awarded a temporary total percent rating for 
right knee surgery effective from June to August 1994.  Effective 
from August 1994, a 30 percent rating was assigned under DC 5257 
for the Veteran's knee disability that was recharacterized as 
reconstructive surgery with anterior cruicate ligament (ACL) 
repair and medial meniscectomy.  In a July 2003 decision, the RO 
assigned a 10 percent rating to the Veteran's service-connected 
right knee disability.

In October 2006, the RO received the Veteran's current claim for 
an increased rating for his service-connected right knee 
disability.

The present appeal involves the Veteran's claim that the severity 
of his service-connected right knee disability warrants a higher 
disability rating.  Disability evaluations are determined by the 
application of a schedule of ratings which is based, as far as 
can practically be determined, on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each 
service-connected disability is rated on the basis of specific 
criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition. Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  Additionally, although regulations 
require that a disability be viewed in relation to its recorded 
history, 38 C.F.R. §§ 4.1, 4.2, when assigning a disability 
rating, it is the present level of disability which is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). 
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is made. 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration of 
the possibility that different ratings may be warranted for 
different time periods.

Regulations require that where there is a question as to which of 
two evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating. Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

Ratings shall be based as far as practicable, upon the average 
impairments of earning capacity with the additional proviso that 
the Secretary shall from time to time readjust this schedule of 
ratings in accordance with experience.  To accord justice, 
therefore, to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, upon 
field station submission, is authorized to approve on the basis 
of the criteria set forth in 38 C.F.R. § 3.321 an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

In evaluating musculoskeletal disabilities additional rating 
factors include functional loss due to pain supported by adequate 
pathology and evidenced by the visible behavior of the claimant 
undertaking the motion.  38 C.F.R. § 4.40.  Inquiry must also be 
made as to weakened movement, excess fatigability, 
incoordination, and reduction of normal excursion of movements, 
including pain on movement.  38 C.F.R. § 4.45.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability and to 
recognize actually painful, unstable, or malaligned joints, due 
to healed injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that, 
where evaluation is based on limitation of motion, the question 
of whether pain and functional loss are additionally disabling 
must be considered. 38 C.F.R. §§ 4.40, 4.45.  The provisions 
contemplate inquiry into whether there is crepitation, limitation 
of motion, weakness, excess fatigability, incoordination, and/or 
impaired ability to execute skilled movement smoothly, and pain 
on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are also 
related considerations.  Id.  Within this context, a finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the claimant.  
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Board notes, however, that the Court has held that 38 C.F.R. 
§ 4.40 does not require a separate rating for pain but rather 
provides guidance for determining ratings under other diagnostic 
codes assessing musculoskeletal function.  See Spurgeon v. Brown, 
10 Vet. App. 194 (1997).

The Veteran's right knee disability is currently rated under DC 
5257.  Under this diagnostic code, impairment of the knee, 
manifested by recurrent subluxation or lateral instability, will 
be rated 10 percent disabling when slight, 20 percent disabling 
when moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

Dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint will be rated 20 
percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5258 
(2010).  Removal of the semilunar cartilage, if symptomatic, will 
be rated 10 percent disabling.  38 C.F.R. § 4.71a, DC 5259.

Under Diagnostic Code 5003, degenerative arthritis established by 
x-ray findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint or 
joints involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or groups of minor joints 
affected by limitation of motion, to be combined, not added, 
under DC 5003.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  

The rating criteria provided for limitation of motion of the knee 
and leg are found at 38 C.F.R. § 4.71a, DCs 5260 and 5261.  DC 
5260 provides ratings for limitation of flexion.  Flexion of 
either leg limited to 60 degrees is noncompensable, flexion 
limited to 45 degrees merits a 10 percent rating, limitation of 
flexion to 30 degrees warrants a 20 percent evaluation, and a 30 
percent evaluation requires that flexion be limited to 15 
degrees.  Id.

DC 5261 provides ratings of 0 percent for extension limited to 5 
degrees, 10 percent for extension limited to 10 degrees, 20 
percent for extension limited to 15 degrees, 30 percent for 
extension limited to 20 degrees, 40 percent for extension limited 
to 30 degrees, and 50 percent for extension limited to 45 
degrees.  Id.  For rating purposes, normal range of motion of the 
knee is from zero to 140 degrees.  See 38 C.F.R. § 4.71a, Plate 
II.

In a precedent opinion by the VA General Counsel, it was held 
that separate ratings may be assigned in cases where a service-
connected knee disability includes both a compensable limitation 
of flexion under DC 5260 and a compensable limitation of 
extension under DC 5261, provided that the degree of disability 
is compensable under each set of criteria. VAOPGCPREC 09-04; 69 
Fed. Reg. 59990 (2004).  The basis for the opinion is that the 
knee has separate planes of movement, each of which is 
potentially compensable.  Id.

In a separate precedent opinion, the VA General Counsel held that 
separate compensable ratings may also be assigned in cases where 
the service-connected disability includes both arthritis and 
instability, provided, of course, that the degree of disability 
is compensable under each set of criteria.  VAOPGCPREC 23-97; 62 
Fed. Reg. 63604 (1997).

As noted, in October 2006, the RO received the Veteran's current 
claim for an increased rating for his service-connected right 
knee disability.

On VA examination in October 2006, the Veteran reported having 
constant right knee pain, with daily flare-ups of severe pain.  
He noticed grinding and clicking in the joint, as well as 
stiffness, weakness, and giving way of the knee joint.  The 
Veteran used a knee brace but no other assistive devices.  On 
physical examination, the Veteran walked with an antalgic gait, 
favoring his right knee.  There was no swelling or effusion.  
Moderate tenderness to palpation was noted on the lateral aspect 
of the right knee.  Drawer and McMurray's tests were negative.  
Extension was to -5 degrees with pain beginning at -10 degrees, 
and flexion was to 120 degrees with pain beginning at 115 
degrees.  There was no additional loss of motion upon repetition.  
The Veteran was unable to perform a deep squat due to pain, and 
had difficulty walking on heels and toes.  X-rays of the knee 
showed degenerative joint disease of the right knee.  The Veteran 
was employed as a janitor.  

During his September 2007 personal hearing at the RO, the Veteran 
reiterated that he had constant pain and that reasonable 
accommodations were made at his place of employment to compensate 
for the limitations caused by his knee pain.  He could not engage 
in heavy lifting.  He reported that his knee often gave way and 
caused him to stumble and fall.  The Veteran described his 
symptoms as a bone-on-bone grinding, as well as clicking and 
constant pain.  He wore a knee brace and took over-the-counter 
analgesics to cope with his knee symptomatology.  

During a September 2007 VA orthopedic consultation, range of 
motion of the Veteran's right knee was extension to 0 degrees and 
flexion to 135 degrees.  His knee was stable, with mild crepitus.  
There was no joint line tenderness.  X-rays confirmed a diagnosis 
of degenerative joint disease.  

On VA examination in November 2007, the Veteran reported that his 
knee gave way 2 to 3 times per day, and that he had actually 
fallen approximately 12 times over the past 5 years.  He wore a 
brace to mitigate his knee symptoms.  He was employed as a 
janitor and did not indicate that his knee symptoms interfered 
with his employment.  His activities of daily living, however, 
were affected, as the Veteran reported limitations on his ability 
to lift, carry and walk or stand for prolonged periods.  There 
was no locking of the joint.  

Objectively, there was no joint line tenderness, swelling, or 
effusion was observed.  Range of right knee motion was extension 
to 5 degrees and flexion to 110 degrees.  On repetitive motion, 
there was some tightness of the joint, but no complaints of pain, 
weakness, fatigue, or lack of endurance were noted.  The Veteran 
was able to squat and walk on heels and toes, although some 
balance problems were noted.  Medial and lateral collateral 
ligaments showed "very minimal weakness, less than .5 cm on the 
medial aspect."  Lachman's, McMurray's, and drawer tests were 
all negative.  

During his June 2009 Board hearing, the Veteran described having 
constant knee pain, with flare-ups of additional pain.  He 
continued to work full-time as a janitor and said that his 
employer made reasonable accommodations for his knee pain.  The 
Veteran again reported that the knee frequently gave way, causing 
him to stumble or fall.  He used a cane for walking distances.  
He found it difficult to sleep at night secondary to pain, and he 
also had difficulty getting dressed in the morning.  However, he 
was able to lift and carry his disabled daughter.  

The Veteran underwent VA examination in February 2010.  According 
to the examination report, the Veteran's symptoms consisted 
primarily of pain and painful flare-ups.  He reported giving way 
of the joint that caused him to stumble and/or fall.  His knee 
pain "slow[ed] him down" at work and his joint clicked with 
movement but did not lock.  There was no redness or swelling.  
His pain was aggravated by walking or standing more than 3 hours.  

On physical examination, there was no pain, tenderness or 
swelling.  Range of motion of the Veteran's right knee was 
extension to 7 degrees and flexion to 130 degrees.  McMurray's 
and Lachman's tests were negative.  There was no subjective or 
objective evidence of painful motion.  Medial and lateral 
collateral ligaments were stable at 30 degrees of flexion.  There 
was no further disability due to pain, weakness, fatigue or lack 
of endurance on repetitive motion.  

The Veteran's current 10 percent rating under DC 5257 is based 
upon instability of the joint.  The Veteran has repeatedly stated 
that the joint is unstable and frequently gives out, causing him 
to stumble or fall.  However, the lay evidence is not borne out 
by the objective medical evidence of record, which shows no 
evidence of instability of the joint.  Rather, findings of the 
2006, 2007, and 2010 VA examinations show that there is little to 
no instability of the ligaments of the Veteran's service-
connected knee.  Despite the Veteran's reports of his knee giving 
way and falling, the Board finds a preponderance of the objective 
medical evidence of record more closely approximates a finding 
"slight" instability that warrants no more than the currently 
assigned 10 percent disability rating under DC 5257.  

With regard to establishing loss of function due to pain, it is 
necessary that complaints be supported by adequate pathology and 
be evidenced by the visible behavior of the claimant.  38 C.F.R. 
§ 4.40.  The 2010 VA examiner reported no objective evidence of 
pain on motion.  The effects of pain due to the right knee 
disability are contemplated in the currently assigned 10 rating 
under DC 5257.  There is no indication that pain, due to 
disability of the right knee causes functional loss greater than 
that contemplated by the 10 percent evaluation assigned.  See 38 
C.F.R. § 4.40; DeLuca v. Brown.  A separate evaluation for pain 
is not for assignment.  Spurgeon.

However, the Veteran is also shown to have arthritis of the right 
knee, apparently associated with his service-connected 
disability, which is rated based upon limitation of motion.  As 
Diagnostic Code 5257 does not involve limitation of motion, and 
given the findings of osteoarthritis, the availability of a 
separate evaluation under Diagnostic Code 5003 in light of 
sections 4.40, 4.45, 4.59 must be considered.  See Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994).

The Board finds that a separate 10 percent rating is warranted 
under Diagnostic Code 5003.  See 4.40, 4.45, 4.59.  At worst, 
flexion of the Veteran's right knee was limited to 110 degrees 
with pain (in 2007).  This does not meet the criteria for a 20 
percent rating under DC 5260 (i.e., limitation of flexion to 30 
degrees); therefore, a higher rating is not warranted under DC 
5260.  At worst, extension of the knee was limited to -5 degrees 
(in 2007).  Similarly, this does not meet the criteria for a 20 
percent rating under DC 5261 (i.e., extension limited to 15 
degrees); therefore, a higher rating is not warranted under DC 
5261.

The Board also notes that the entire record of medical evidence 
is devoid of any finding of a dislocated semilunar cartilage with 
frequent episodes of locking, pain, and effusion into the joint 
such as to warrant a 20 percent rating under DC 5258.

Finally, while examiners have reported that the Veteran has a 
post-surgical scar on his right knee, there has been no clinical 
finding of tenderness, limitation of motion, or instability such 
as to warrant a separate evaluation under any of the pertinent 
criteria for rating scars.  See 38 C.F.R. § 4.118 (2010).

In sum, resolving the benefit of the doubt in the Veteran's 
favor, a separate 10 percent rating, but no more, is warranted 
for arthritis of the right knee under Diagnostic Code 5003, 
effective from the date of the Veteran's claim for an increased 
rating.

The Board has also considered whether the Veteran's right knee 
disability presents an exceptional or unusual disability picture 
as to render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extra-schedular rating is warranted.  See 38 
C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996).  The threshold factor for extraschedular consideration is 
a finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are inadequate.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating 
schedule will apply unless there are 'exceptional or unusual' 
factors which render application of the schedule impractical.").  
Here, the rating criteria reasonably describe the Veteran's 
disability level and symptomatology, and provide for a greater 
evaluation for additional or more severe symptoms; thus, his 
disability picture is contemplated by the rating schedule, and 
the assigned schedular evaluation is, therefore, adequate.  See 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, 
referral for extraschedular consideration is not warranted.

III.	Service Connection

Service connection is established where a particular injury or 
disease resulting in disability was incurred in the line of duty 
in active military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  Service connection requires competent evidence 
showing: (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and (3) 
a causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to 
whether these requirements are met is based on an analysis of all 
the evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).

A Veteran may be granted service connection for any disease 
initially diagnosed after discharge, but only if all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Arthritis, if manifest to a degree of 10 percent within one year 
after separation from active duty, may be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.307, 309 (2010).

Secondary service connection may be granted for a disability that 
is proximately due to, or the result of, a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  With regard to the 
matter of establishing service connection for a disability on a 
secondary basis, the Court has held that there must be evidence 
sufficent to show that a current disability exists and that the 
current disability was either caused or aggravated by a service-
connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).  Additionally, when aggravation of a non-
service-connected disability is proximately due to or the result 
of a service- connected condition, such disability shall be 
compensated for the degree of disability (but only that degree) 
over and above the degree of disability existing prior to the 
aggravation.  Id.; see also 38 C.F.R. § 3.310(b).  With regard to 
a claim for secondary service connection, the record must contain 
competent evidence that the secondary disability was caused by 
the service-connected disability.  See Wallin v. West, 11 Vet. 
App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 
(1995).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. Brown, 
104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In this regard, the Board must assess the credibility 
and probative value of evidence, and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor one 
medical opinion over another.  See Owens v. Brown, 7 Vet. App. 
429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  
While the Board is not free to ignore the opinion of a treating 
physician, it is free to discount the credibility of that 
physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 
471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  

The Veteran does not claim, and indeed the record does not 
reflect, that any hip disorder had its onset in service.  The 
Veteran's service treatment records are negative for complaints 
or diagnoses referable to the hips, and there are no complaints 
of hip pain until March 2006, many years after the Veteran's 
discharge from active service.  Instead, the Veteran asserts that 
his right and left hip pain is the result of altered gait caused 
by his service-connected right and left knee disabilities.  

An x-ray of the Veteran's hips conducted in March 2006 showed 
that he had normal hips and pelvis.  On clinical evaluation, 
minimal tenderness with range of motion testing was noted.  The 
diagnosis was osteoarthritis; however, this diagnosis does not 
correlate with the findings of normal hips on X-ray.  Clinical 
records show intermittent reports of hip pain since March 2006; 
however, no formal diagnosis was rendered.  

During his June 2009 Board hearing, the Veteran described his hip 
pain as a clicking and "catching" feeling in the right hip and 
a burning sensation in the left hip.  He felt that the pain was 
due to his service-connected knee injuries.  

The Veteran underwent VA examination in February 2010 and the 
examination report indicates that the examiner reviewed the 
Veteran's medical records and performed a clinical evaluation.  
There was no tenderness to palpation on the left hip; however, 
there was some tenderness "over the trochanteric bursal area 
going down the lateral part of the leg to the knee."  There was 
no objective evidence of pain with range of motion testing, nor 
was there any additional disability noted upon repetitive motion 
of both hip joints.  X-rays showed normal hips bilaterally.  The 
diagnosis was mild trochanteric bursitis, right hip, and only 
subjective reports of pain in the left hip with no abnormality 
noted upon examination.  

The VA examiner found that it was less likely than not that right 
hip bursitis was related to any activity or finding in service 
since there were no findings of hip pain during service.  He 
further found that any altered function as a result of service-
connected right and left knee disabilities would not result in 
trochanteric bursitis of the right hip, since "this is more 
related to ... bumping ... or pressure."  He could also find nothing 
in medical literature indicating that the Veteran's knee 
disorders would proximately cause or aggravate trochanteric 
bursitis.  

Upon review of the record, the Board finds that the probative and 
objective medical evidence of record is against a finding that 
trochanteric bursitis of the right hip is the result of service 
or a service-connected disability.  There are no findings 
referable to the right hip in the Veteran's service treatment 
records or on service discharge.  There were no complaints of hip 
pain until March 2006, 35 years after the Veteran's discharge 
from active service.  The Board points out that passage of so 
many years between discharge from active service and the 
objective documentation of a claimed disability is a factor that 
weighs against the claim for service connection.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Moreover, in 
February 2010, the VA examiner diagnosed trochanteric bursitis of 
the right hip, and found that this was not due to events in 
service, since the service treatment records were silent for 
disease or injury.  The VA examiner also found that the disorder 
could not be the result of any altered gait caused by the 
Veteran's service connected knee disorders, since bursitis is 
usually a disorder caused by trauma, and no medical literature 
supported a different finding.  Additionally, the VA examiner 
noted that there were no apparent physical abnormalities of the 
Veteran's left hip from which a diagnosis for the Veteran's hip 
pain could be made.  In the absence of proof of a present 
disability there can be no valid claim.  See Brammer; Degmetich, 
supra.

The Board notes that it does not doubt the sincerity of the 
Veteran in regard to his contentions of secondary service 
connection.  However, the impact one disability has upon another 
is not something subject to lay observation; a lay person can 
describe visible symptomatology, and whether an injury occurred, 
but cannot relate whether one disability caused or permanently 
aggravated another.  Such a relationship is of the type that 
competent medical evidence is required, and nothing in the record 
indicates that the Veteran has the requisite knowledge, skill, 
experience, training, or education to render a medical opinion.  
See 38 C.F.R. § 3.159(a)(1); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Moreover, this finding is supported by the 
recent holding of Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 
2010) in which the United States Court of Appeals for the Federal 
Circuit held, in the context of a claimant contending secondary 
service connection, that the Veteran's own conclusory generalized 
statement that his service illness caused his present medical 
problems was not enough to entitle him to a medical examaitnnon.  
If such a contention was insufficient to warrant a medical 
examination, it is clear that it is insufficient not warrant a 
grant of service connection.

The Board finds no other basis to warrant establishment of 
service connection for the Veteran's claimed left and right hip 
disorders.

While the Veteran maintains that he has left and right hip 
disorders related to his service-connected right knee disability, 
as a lay person he has not been shown to be capable of making 
medical conclusions, thus, his statements regarding diagnosis and 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. 
495.  A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998).  While the Veteran is competent to report what comes to 
him through his senses, he does not have medical expertise. See 
Layno v. Brown, 6 Vet. App. 465 (1994).  And although the Veteran 
is competent in certain situations to provide a diagnosis of a 
simple condition such as a hip pain or varicose veins, he is not 
competent to provide evidence as to more complex medical 
questions, as is the case here.  See Woehlaert v. Nicholson, 21 
Vet. App. 456 (2007).

The evidence in this case is not so evenly balanced as to allow 
application of the benefit-of-the-doubt rule as required by law 
and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
The preponderance of the objective and probative medical evidence 
of record is against the Veteran's claim for service connection 
for left and right hip disorders, including as due to his 
service-connected right knee disability, and his claims must be 
denied.


ORDER

A rating in excess of 10 percent for status post reconstructive 
surgery with anterior cruciate ligament repair and medial 
meniscectomy under Diagnostic Code 5257 is denied.

A separate 10 percent disability rating is granted for arthritis 
of the right knee under Diagnostic Code 5003, subject to the law 
and regulations governing the payment of monetary benefits.

Service connection for trochanteric bursitis, right hip, is 
denied.

Service connection for left hip pain is denied.




______________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


